IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs May 18, 2016

                 STATE OF TENNESSEE v. ASHANTI GLASS

                  Appeal from the Criminal Court for Knox County
                         No. 103646 G. Scott Green, Judge
                     ___________________________________

              No. E2015-01900-CCA-R3-CD – Filed December 29, 2016
                     ___________________________________

The defendant, Ashanti Glass, was sentenced to fifteen years in confinement after a jury
found her guilty of aggravated child neglect pursuant to Tenn. Code Ann. § 39-15-402.
On appeal, the defendant argues the evidence was insufficient to support her conviction.
Following our review, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

THOMAS T. WOODALL, P.J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR. and D. KELLY THOMAS, JR., JJ., joined.

J. Liddell Kirk, Knoxville, Tennessee (on appeal) and Michael A. Graves, Knoxville,
Tennessee (at trial and motion for new trial), for the appellant, Ashanti Glass.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Assistant
Attorney General; Charme P. Allen, District Attorney General; Ashley McDermott and
Rachel Russell, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                       OPINION

                                         FACTS

       In this case, the two-year-old victim sustained severe burn injuries to her feet at
the hands of the defendant, her mother. Though the victim‟s injuries occurred on
December 28, 2013, she did not receive medical treatment until January 11, 2014. Upon
her admittance to East Tennessee Children‟s Hospital, the emergency department
physician, Dr. Mary Palmer, recognized immediately that the victim needed to be treated
in a burn center. As a result, the victim was transferred to the burn center at Vanderbilt
University Medical Center, where she remained for thirteen days.
       Prior to being transferred to Vanderbilt, Dr. Palmer, an expert in pediatric
emergency medicine, treated the victim. She testified that the victim was in obvious pain
when she arrived at the hospital. Though hospital staff provided the victim with morphine
and fluids to control her pain, the victim “was really anxious about [hospital staff]
approaching her feet, and she kept holding them off the bed.” The victim‟s feet were
burned from her toes to the front and the back of her ankles. The bottoms of the victim‟s
feet were not burned. According to Dr. Palmer, when hospital staff asked the victim who
burned her feet, “[the victim] stated that [the defendant] did it.”

       After speaking with the defendant and examining the victim, Dr. Palmer suspected
neglect based upon the defendant‟s time frame of when the victim‟s injuries occurred and
“because of the amount of pain that the child would‟ve been in” after sustaining the
burns. She noted that the victim was not walking, “[a]nd by [the defendant‟s] history she
had been pretty much scooting prior to that.” Dr. Palmer notified the Department of
Children‟s Services.

       Accordingly, Investigator Keith Johnson of the Knoxville Police Department and
Travis Bishop of the Department of Children‟s Services interviewed the defendant on
January 11, 2014, and April 25, 2014, regarding the victim‟s injuries. Investigator
Johnson recorded both interviews and portions were played for the jury at trial.
Throughout the investigation, it was clear the defendant told several versions of the
events that led to the victim‟s injuries.

       The defendant told the investigators that on December 28, 2013, the victim had an
accident in the bathroom which left feces on the floor, in the victim‟s hair, and on the
victim‟s body. As a result, the defendant placed the victim in the bathtub with the water
running. The defendant left the victim unattended in the bathtub for two to three minutes.
When she came back to the bathroom, the defendant noticed that the water was hot and
she took the victim out of the tub. The defendant stated the victim was not crying, but
small blisters began to form on the victim‟s feet.

       The day after the incident, the defendant described the victim‟s blisters as “awful”
and “big like a tennis ball.” The defendant popped the blisters on the victim‟s feet and
attempted to care for the victim‟s injuries herself, guided only by a Google search. For
the next two weeks, the defendant cleaned the victim‟s burns with hydrogen peroxide.
She also applied Neosporin, Aquaphor lotion, and gauze and bandages to the victim‟s
feet. The defendant never gave the victim any pain relievers. However, when the victim
started to scratch her injuries, the defendant gave her Benadryl. On January 11, 2014, at
the insistence of the defendant‟s father, the defendant took the victim to East Tennessee
Children‟s Hospital. The victim was then transferred to Vanderbilt University Medical
Center.
                                            2
       Carrie Donnell, a pediatric nurse practitioner and an expert in child abuse and
neglect, treated the victim when she arrived at Vanderbilt University Medical Center.
Ms. Donnell described the victim‟s injuries as “partial and full thickness burns bilaterally
to both feet.” According to Ms. Donnell, burns are no longer categorized by degrees, but
rather by the depth of the injury to the skin. Here, the victim sustained partial and full
thickness burns, which correlate to second- and third-degree burns. The burns covered
the dorsal surface, or the top, of the victim‟s feet, her ankles, and her heels. Ms. Donnell
explained that due to the severity of the burns, the victim required oxycodone and opiate
pain relievers daily. The victim‟s wound treatment was so painful, it required sedation in
order to “debride the wound and apply medication.” The victim underwent skin grafts,
applying skin from her thigh “to the dorsal surface of [the victim‟s] feet, where the full
thickness burn was.” Photographs of the victim‟s injuries were taken throughout her
treatment, which were entered into evidence at trial. After thirteen days of treatment, the
victim was discharged and prescribed outpatient physical therapy and pain medication.

        When asked how she was burned, the victim told Ms. Donnell, “My mommy put
this in the water.” The defendant also provided Ms. Donnell with several different facts
regarding the events that led to the victim‟s injuries. Specifically, the defendant stated
that she placed the victim in the bathtub in a seated position without water in it. When
the defendant turned on the water, it did not feel hot. The defendant stated she left the
bathroom to clean up the victim‟s accident, and when she returned, she noticed “tiny
blisters to her feet.” The defendant then removed the victim from the bathtub, despite
stating the victim could get in and out of the bathtub independently. The defendant stated
that an hour after the bath, the victim‟s blisters had grown in size. At approximately 8:00
a.m. the following day, the defendant popped the victim‟s blisters, “applied Neosporin
and peroxide to the burns, [and] wrapped them in a bandage and a sock.”

       Ms. Donnell testified that the defendant‟s account of how the victim was injured
did not correspond with her actual injuries. She explained:

               One of the portions of the history that was inconsistent with the
       [victim‟s] injuries was the fact that the [defendant] had stated that she was
       seated in the tub and playing happily. There – for one, the [victim] who
       encountered water that was hot enough to scald her feet, burn her feet, to
       that degree would have absolutely cried out in pain at the time of the injury.
       And it is not consistent with her being seated in the tub. If she was seated,
       she would also have burns to her buttocks and probably her hands from
       trying to push herself up to remove herself from the tub.



                                             3
             It would also be expected that a child of her age of 28 months and
       who [the defendant] reports is able to independently get in and out of the
       tub would‟ve attempted to exit water that was that hot.

As a result of the investigations, the defendant was arrested and charged with one count
of aggravated child abuse and one count of aggravated child neglect. Prior to trial, the
State dismissed the aggravated child abuse charge and proceeded to trial under one count
of aggravated child neglect.

        At trial, the State presented expert testimony from Dr. Palmer and Ms. Donnell
regarding the victim‟s injuries, her subsequent pain, and the effect of the defendant‟s
fourteen-day delay in seeking medical treatment for the victim. Regarding the victim‟s
pain, Ms. Donnell testified that the victim “would‟ve been in pain at the time of the
injury, [she] immediately would‟ve screamed out in pain, and then would have continued
to be in pain until pain relief was given or she was given treatment as she was at the
hospital.” Ms. Donnell testified that “[t]he pain might have lessened to some degree over
those two weeks, but [the victim] would never have been completely without pain.”
Finally, Ms. Donnell stated:

               Any time the wounds would have been manipulated in any way, so
       with any dressing change the [victim] would‟ve been in exquisite pain.
       And when the [victim] was – attempted to walk or was made to walk or
       tried to walk [she] would‟ve been in pain. Physically any time the injury
       was touched or manipulated.

       Dr. Palmer testified that medical treatment was necessary for the victim‟s injuries
because of “the risk of infection, [and] the risk of healing with disuse or contractures.”
She also testified that without proper treatment, the victim‟s burns would have been
“pretty disfiguring,” and the victim risked losing mobility in her feet and ankles.

       The defendant‟s sister, Sashay Glass, testified on the defendant‟s behalf. Ms.
Glass stated that the victim seemed “fine” between December 28, 2013, and January 11,
2014. However, Ms. Glass testified that she helped hold the victim while the defendant
changed her bandages prior to being taken to the hospital. She confirmed the defendant
did not seek medical treatment for the victim until January 11, 2014, and that the
defendant initially told her that coffee burned the victim‟s feet.

       The defendant also testified. She stated that she left the victim in the bathtub with
the water running for two to three minutes. When she came back to the bathroom, she
“checked the water and it was scalding hot to the point where [she] couldn‟t even put
[her] hand in and take the drainer out” and the victim‟s foot was on the edge of the
                                             4
bathtub. The defendant admitted she lied when she told hospital staff that the victim did
not cry or try to get out of the bathtub at the time of the incident. The defendant admitted
she lied to Ms. Donnell about the temperature of the water out of fear that the victim
would be taken from her.

       The jury convicted the defendant of aggravated child neglect. The trial court
sentenced the defendant to fifteen years in confinement as a standard offender. On
September 3, 2015, the trial court denied the defendant‟s motion for new trial.

        On appeal, the defendant argues that “if the specific act of neglect was in failing to
seek professional medical care for the victim sooner than the [d]efendant actually did
seek such care, the evidence in this case does not conclusively establish to what extent
the injuries suffered by the victim can be attributed to the delay in seeking professional
medical care.” The State argues that the evidence is sufficient to sustain the defendant‟s
conviction because it reveals the defendant left the victim “in scalding hot water,
resulting in second- and third-degree burns for which the defendant did not seek medical
treatment for roughly two weeks, during which the child suffered excruciating pain,
increased skin thickening and scarring, and potential reduced mobility.” After our
review, we agree with the State.

                                        ANALYSIS

       The defendant argues that the evidence produced at trial is insufficient to support
her conviction for aggravated child neglect. The standard of review when the sufficiency
of the evidence is challenged is “whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307,
319 (1979); see also Tenn. R. App. P. 13(e) (“Findings of guilt in criminal actions
whether by the trial court or jury shall be set aside if the evidence is insufficient to
support the findings by the trier of fact of guilt beyond a reasonable doubt.”); State v.
Evans, 838 S.W.2d 185, 190-92 (Tenn. 1992); State v. Anderson, 835 S.W.2d 600, 604
(Tenn. Crim. App. 1992). Appellate courts “do not reweigh the evidence but presume
that the jury has resolved all conflicts in the testimony and drawn all reasonable
inferences from the evidence in favor of the state.” State v. Adams, 45 S.W.3d 46, 55
(Tenn. Crim. App. 2000) (citing State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984);
State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978)). As a result, “„a jury verdict,
approved by the trial judge, accredits the testimony of the witnesses for the State and
resolves all conflicts‟ in the testimony and all reasonably drawn inferences in favor of the
State.” State v. Thorpe, 463 S.W.3d 851, 864 (Tenn. 2015) (quoting State v. Harris, 839
S.W.2d 54, 75 (Tenn. 1992)).

                                              5
       Further, “[a] jury conviction removes the presumption of innocence with which a
defendant is initially cloaked and replaces it with one of guilt, so that on appeal a
convicted defendant has the burden of demonstrating that the evidence is insufficient.”
State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). The Tennessee Supreme Court
explained as follows:

              This well-settled rule rests on a sound foundation. The trial judge
       and the jury see the witnesses face to face, hear their testimony and observe
       their demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be
       given to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d
523 (1963)). On appeal, “conflicts in the testimony are resolved in favor of the verdict of
the jury and the judgment of the trial court, and the state is entitled to the strongest
legitimate view of the evidence as well as all reasonable and legitimate inferences that
may be drawn therefrom.” Tuggle, 639 S.W.2d at 914 (citing Cabbage, 571 S.W.2d
832).

       In count two of the indictment, the defendant is charged with aggravated child
neglect. Child neglect exists when the defendant knowingly treats a child “so as to
adversely affect the child‟s health and welfare.” Tenn. Code Ann. § 39-15-401(b).
Aggravated child neglect is found when the defendant‟s neglect results “in serious bodily
injury to the child.” Tenn. Code Ann. § 39-15-402(a)(1). Serious bodily injury
“includes, but is not limited to, second- or third-degree burns . . . [and] injuries to the skin
that involve severe bruising or the likelihood of permanent or protracted disfigurement.”
Tenn. Code Ann. § 39-15-402(d). When the child is under eight years old, aggravated
child neglect is a Class A felony. Tenn. Code Ann. § 39-15-402(b).

       After viewing the evidence in the light most favorable to the State, the record
supports a finding that the defendant committed aggravated child neglect by her conduct
which caused partial thickness and full thickness burns to the victim‟s feet. Specifically,
the defendant placed the victim in a bathtub, turned on the water without checking the
temperature, and left the victim unattended in the hot water. As a result of the
defendant‟s actions, the victim was severely burned by the hot water. The defendant
recognized that the victim needed medical assistance. But, rather than taking the victim
to the hospital, the defendant “Googled” how to care for the victim‟s wounds. The
defendant used Neosporin, bandages and gauze, and lotion to care for the victim‟s burns.
The defendant did not give the victim any pain medication. Medical expert testimony
                                               6
revealed that the victim would have been in extreme pain for the entire two-week period
she went without professional medical treatment. Thus, not only did the victim suffer
partial and full thickness burns to both feet, she also experienced extreme pain without
proper medical treatment for fourteen days.

       Further, the evidence shows that during the two week period after the victim was
burned, she was unable to walk on her feet. The victim complained of pain in her feet and
had to be held down by another adult when the defendant changed her bandages. Despite
these indicators that the victim was suffering, the defendant did not seek medical
treatment for the victim until January 11, 2014. Upon her arrival at the hospital, it was
immediately clear to Dr. Palmer that the victim needed to be transferred to a burn unit
and that she was in significant pain. Dr. Palmer and Ms. Donnell opined that the
defendant‟s explanation of how the victim was burned was inconsistent with the victim‟s
injuries. Accordingly, we conclude sufficient evidence exists in the record to support the
defendant‟s conviction of aggravated child neglect.

       The defendant, however, argues that the “State‟s case against [her] on the question
of neglect seemed to focus not on any act of neglect in allowing the bath water to become
too hot, but rather on the [d]efendant‟s failure to more quickly seek professional medical
care.” This argument is not persuasive. Dr. Palmer opined that the defendant‟s failure to
seek medical treatment for two weeks placed the victim at risk for her injuries to become
infected, to not heal properly, and to cause immobility.

       Here, the evidence supports a finding that multiple instances of neglect causing
serious bodily injury to the victim occurred from December 28, 2013, through January
11, 2014. The State is not required to elect a single theory of neglect against the
defendant. State v. Lakeisha M. Watkins, No. M2009-02607-CCA-R3-CD, 2011 WL
2682173, at *23 (Tenn. Crim. App. July 8, 2011) (citing State v. Cureton, 38 S.W.3d 64,
72 (Tenn. Crim. App. 2000)). The parties‟ closing arguments were not made part of the
appellate record, thus we do not know the exact theory argued by the State. However,
regardless of the theory relied on by the jury, sufficient evidence exists in the record to
sustain the defendant‟s aggravated child neglect conviction. The defendant‟s decision to
leave the victim in a bathtub unattended, and the defendant‟s choice to not seek medical
treatment for two weeks after the victim was severely burned from the hot water both
constitute theories of neglect supported by sufficient evidence in the record. Neither of
these theories are inapposite to each other and each supports a finding of aggravated child
neglect. The defendant is not entitled to relief.

      Finally, the defendant argues she did not knowingly neglect the victim because she
“had never encountered burn injuries before” and “she searched the [i]nternet on her
phone to try to find out what to do.” However, the jury weighed the defendant‟s
                                            7
testimony regarding her care of the victim‟s wounds in relation to the other evidence
presented at trial and reconciled the evidence in favor of the State. This Court will not
reweigh the evidence. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011).
Accordingly, after reviewing the evidence in the light most favorable to the prosecution,
we conclude that sufficient evidence exists to support the defendant‟s conviction for
aggravated child neglect.

                                    CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgment of the
trial court.


                                  ____________________________________________
                                  THOMAS T. WOODALL, PRESIDING JUDGE




                                           8